            Case 1:16-cv-12396-ADB Document 369 Filed 08/11/21 Page 1 of 6




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS

                                                       )
                                                       )
    In re INTUNIV              ANTITRUST               )
    LITIGATION                                         )    Lead Case No. 1:16-cv-12396-ADB
                                                       )
    This Document Relates to All Indirect              )
    Purchaser Actions                                  )
                                                       )


        ORDER GRANTING INDIRECT PURCHASER PLAINTIFFS’ MOTION FOR
     PRELIMINARY APPROVAL OF PROPOSED SETTLEMENT WITH DEFENDANTS
     ACTAVIS AND SHIRE AND PROPOSED SCHEDULE FOR A FAIRNESS HEARING

           Upon review and consideration of Indirect Purchaser Plaintiffs’ Motion for Preliminary

    Approval of Proposed Settlement and Proposed Schedule for a Fairness Hearing, the exhibits

    thereto, and any hearing thereon, IT IS HEREBY ORDERED, ADJUDGED AND DECREED

    as follows:



I.        JURISDICTION

           1.       This Court has jurisdiction over the named plaintiffs, individually and on behalf

    of the certified Indirect Purchaser Class in this action as defined below (“Indirect Purchaser

    Class”), and Actavis Elizabeth LLC, Actavis LLC, and Actavis Holdco US, Inc. (“Actavis”) and

    Shire U.S., Inc. and Shire, LLC (“Shire”); and jurisdiction over the litigation to which Plaintiff

    and Actavis and Shire are parties. 1

II.       PRELIMINARY APPROVAL OF THE PROPOSED SETTLEMENT

           2.       “[T]he approval of a settlement agreement is a two-step process, which first


1
  This Order hereby incorporates by reference the definitions in the Settlement Agreements among Plaintiffs,
individually and on behalf of the Indirect Purchaser Class, and Actavis and Shire respectively. All capitalized terms
used and not otherwise defined herein shall have the meanings set forth in the Settlement Agreement.


                                                           1
         Case 1:16-cv-12396-ADB Document 369 Filed 08/11/21 Page 2 of 6




 requires the court to make a preliminary determination regarding the fairness, reasonableness,

 and adequacy of the settlement terms. It is only after the second step, a fairness hearing has taken

 place, however, that the court may “approve” the settlement agreement. Hochstadt v. Boston

Scientific Corp., 708 F.Supp.2d 95, 97 n.1 (D. Mass. 2010) (citing Federal Judicial Center,

Manual for Complex Litigation §13.14 (4th ed. 2004) (“Manual”)). “It is inherently difficult to

determine the fairness and adequacy of a proposed settlement in the preliminary review context

where the parties have advanced a settlement in lieu of litigation. Courts and commentators,

nevertheless, have developed a presumption that the settlement is within the range of

reasonableness when certain procedural guidelines have been followed.” In re M3 Power Razor,

 270 F.R.D. at 62. These are: “(1) the negotiations occurred at arm’s length; (2) there was

 sufficient discovery; (3) the proponents of the settlement are experienced in similar litigation;

 and (4) only a small fraction of the class objected.” In re Lupron Mtkg. & Sales Pracs. Litig.,

 345 F. Supp. 2d 135, 137 (D. Mass. 2004). (The fourth factor is more often relevant for purposes

 of final approval, after notice has issued and class members have been given an opportunity to

 object to a settlement.) The Settlement satisfies this standard.

        3.      The Court finds that the Settlement, which includes a cash payment of $1,100,000

 by Actavis and a cash payment of $1,850,000 by Shire into an escrow account for the benefit of

 the Class (the “Settlement Fund”) in exchange for, inter alia, dismissal of the litigation between

 Plaintiffs individually and on behalf of the Indirect Purchaser Class and Actavis and Shire, with

 prejudice, and releases of claims filed or that could have been filed against Actavis and/or Shire

 by Plaintiffs, as set forth in the Settlement Agreement, was arrived at by arm’s-length

 negotiations by highly experienced counsel, after almost four years of litigation, after full fact

 and expert discovery, and with summary judgment motions ruled upon, falls within the range of




34577
        Case 1:16-cv-12396-ADB Document 369 Filed 08/11/21 Page 3 of 6




 possibly approvable settlements. The Settlement is therefore preliminarily approved, subject to

 further consideration at the Fairness Hearing provided for below.

        4.        Accordingly, the Court provisionally certifies the following class for settlement

 purposes only:

               For the period beginning November 15, 2012, to the present, all persons
               in Alabama, Arizona, California, Florida, Illinois, Iowa, Kansas, Maine,
               Massachusetts, Michigan, Minnesota, Mississippi, Missouri, Montana,
               Nebraska, Nevada, New Hampshire, New Mexico, New York, North
               Carolina, North Dakota, Oregon, Rhode Island, South Dakota,
               Tennessee, Utah, Vermont, West Virginia, Wisconsin, and the District of
               Columbia (A) who purchased brand or generic Intuniv in the United
               States for personal or household use, and who paid the purchase price
               themselves; and (B) all persons covered by commercial health insurance
               who purchased brand Intuniv in the United States for personal or
               household use, and who paid some of the purchase price pursuant to a co-
               payment or co-insurance provision.

               Excluded from the Class are: (1) third-party payors; (2) persons and
               entities who purchased directly from Defendants; (3) persons and entities
               who purchased only for resale purposes; (4) “flat co-pay” or “Cadillac
               Plan” customers who made purchases only via fixed dollar co-payments
               that do not vary between a branded pharmaceutical and a generic
               equivalent; (5) governmental entities; (6) Defendants, as well as their
               officers, directors, affiliates, legal representatives; and (7) the judge,
               justices, magistrates, or judicial officers presiding over this matter.

        5.        Pursuant to Rule 23(a)(4), the Court determines, in connection with and solely for

 purposes of Settlement, that Plaintiffs, Tina Picone, Carmen Richard, Shana Wright, and Sherry

 Cummisford, will fairly and adequately protect the interests of the Indirect Purchaser Class.

 Plaintiffs’ interests in connection with Settlement do not conflict with the interests of absent

members of the Indirect Purchaser Class. All of the Indirect Purchaser Class members share a

common interest in proving the alleged anti-competitive conduct, and recovering the overcharge

 damages sought in the complaints filed by Plaintiffs and others on behalf of the Indirect Purchaser

 Class. Accordingly, in connection with and solely for purposes of Settlement, the Court appoints




34577
         Case 1:16-cv-12396-ADB Document 369 Filed 08/11/21 Page 4 of 6




 Plaintiffs as representatives of the Class.

        6.       The Court appoints Conlee S. Whiteley and Ruben Honik as lead counsel for the

Indirect Purchaser Settlement Class. For purposes of these settlement approval proceedings, the

Court finds that these attorneys are competent and capable of exercising their responsibilities as

counsel for the Indirect Purchaser Class and have fairly and adequately represented the interests

of the Indirect Purchaser Class for settlement purposes.

        7.       The Court finds, for settlement purposes and conditioned upon the entry of this

Order, the Final Order, and the Final Judgment, and the occurrence of the Final Effective Date,

that the prerequisites for a class action under Rules 23(a) and (b)(3) of the Federal Rules of Civil

Procedure have been satisfied. The Court finds, in the specific context of this settlement, that the

following requirements are met: (a) the number of Settlement Class Members is so numerous that

joinder of all members thereof is impracticable; (b) there are questions of law and fact common

to the Settlement Class Members; (c) Plaintiffs’ claims are typical of the claims of the Settlement

Class Members that Plaintiffs seek to represent for purposes of settlement; (d) Plaintiffs have fairly

and adequately represented the interests of the Settlement Class and will continue to do so, and

Plaintiffs have retained experienced counsel to represent them; (e) questions of law and fact

common to the Settlement Class Members predominate over any questions affecting any

individual Settlement Class Member; and (f) a class action provides a fair and efficient method

for settling the controversy under the criteria set forth in Rule 23.

        8.       The Court also concludes that, because this action is being settled rather than

litigated, the Court need not consider manageability issues that might be presented by the trial of

a class action involving the issues in this case.

        9.       The Court finds that the settlement falls within the range of reasonableness




34577
         Case 1:16-cv-12396-ADB Document 369 Filed 08/11/21 Page 5 of 6




because it provides for meaningful remediation relative to the merits of Plaintiffs’ claims and

Actavis’s and Shire’s defenses. The settlement also has key indicia of fairness, in that: (1) the

negotiations occurred at arm’s length; (2) there was discovery; and (3) the proponents of the

settlement are experienced in similar litigation.

III.    NOTICE TO THE CLASS, SUBSEQUENT DEADLINES

        10.      The Court finds that there is a reasonable basis to issue Notice to the Class.

Within 14 days of this order, Plaintiffs will present a form of proposed Notice to the Court in

connection with this Settlement, as well as a recommended timetable and procedure for requests

for exclusion from the settlement, objections to the Settlement, the submission of any request for

attorneys’ fees and costs, and the scheduling of a final approval hearing and the filings in support

of that motion. Along with the filings in support of final approval, Plaintiffs will present a Plan

of Allocation indicating Plaintiffs’ proposal for allocation and distribution of the Settlement funds.

       11.       The Court appoints Huntington Bank for the purpose of serving as the Escrow

Agent holding the Settlement Fund. All expenses incurred by the Escrow Agent, if any, must be

reasonable. Such expenses are subject to Court approval other than as provided for in the

Settlement Agreement, and shall be payable solely from the Settlement Fund. A copy of the

Escrow Agreement executed by Liz Lambert of Huntington Bank and Actavis or Shire is annexed

as Exhibit D to the Settlement Agreements.

        12.      All matters between the parties to this Settlement are stayed pending the matters

set forth in Paragraph 10 above.

        13.      Neither this Order, nor the Settlement Agreements, nor any other settlement-

related document, nor anything contained herein or therein or contemplated hereby or thereby, nor

any proceedings undertaken in accordance with the terms set forth in the Settlement Agreement




34577
         Case 1:16-cv-12396-ADB Document 369 Filed 08/11/21 Page 6 of 6




or herein or in any other settlement-related document, shall constitute, be construed as or be

deemed to be evidence of or an admission or concession in any action or proceeding of any kind

whatsoever, civil, criminal or otherwise, before any court, administrative agency, regulatory body

or any other body or authority, present or future, by Actavis or Shire including, without limitation,

that Actavis or Shire engaged in any conduct or practices that violate any antitrust statute or other

law.




         SO ORDERED this 11 day of August , 2021




                                                ALLISON D. BURROUGHS
                                                U.S. DISTRICT JUDGE




34577
